Order entered March 27, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00048-CR

                           LAURA JAYNE CANNON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-82550-2014

                                          ORDER
       The Court REINSTATES the appeal.

       On March 24, 2015, we ordered the trial court to make findings based on correspondence

from both the County Clerk and the court reporter that appellant had not requested or paid for

their respective records. On March 23, 2015, we received a copy of appellant’s request for

preparation of the reporter’s record and on March 24, 2015, the Collin County Clerk requested

an extension of time to file the clerk’s record. Accordingly, we conclude that findings are not

required at this time and we VACATE the March 24, 2015 order requiring findings.

       We GRANT the March 24, 2015 extension request and ORDER the Collin County Clerk

to file the clerk’s record within THIRTY DAYS of the date of this order.
       We ORDER court reporter Marissa Elliott to file the reporter’s record within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable David Rippel, Presiding Judge, County Court at Law No. 4; Stacey Kemp, Collin

County Clerk; Marissa Elliott, court reporter; and to counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE